TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00742-CR







John Dimeoa Pate, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT


NO. 97-174-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING






PER CURIAM

This is an appeal from a conviction for felony driving while intoxicated.  This Court is
without jurisdiction for two reasons.  First, the notice of appeal was untimely, having been filed over three
months after sentence was imposed in open court.  See Tex. R. App. P. 41(b)(1) (then applicable). 
Second, the clerk's record contains a written waiver of appeal signed by appellant, his attorney, and the
trial judge.  This document, which reflects a knowing and voluntary waiver of the right to appeal, was
signed on the day sentence was imposed open court.  A defendant who knowingly and intelligently waives
his right to appeal may not thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543
S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977);
Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).


The appeal is dismissed.


Before Chief Justice Carroll, Justices Jones and Kidd

Dismissed for Want of Jurisdiction

Filed:   December 4, 1997

Do Not Publish